Morton, J.
The bill in the first case cannot be maintained as a bill of interpleader, by reason of the interest which the plaintiff has in the subject matter of the suit. 2 Dan. Ch. Pl. & Pr. (3d Am. ed.) 1660, 1668. We think, however, it may be regarded as a bill for instructions, in which case the interest of the plaintiff in the subject matter would not be fatal. Stevens v. Warren, 101 Mass. 564. Batchelder, petitioner, 147 Mass. 465, 470.
The further question then arises whether a bill for instructions can be brought in the Superior Court, and we think it can. The jurisdiction of this court in the matter of bills for instructions has been referred to the general equitable jurisdiction in the matter of trusts conferred upon it by statute. Treadwell v. Cordis, 5 Gray, 341, 348. Batchelder, petitioner, 147 Mass. 465, 470. Pub. Sts. c. 151, § 2, cl. 2. By the St. of 1883, c. 223, *421§ 1, the Superior Court was given “ original and concurrent jurisdiction with the Supreme Judicial Court in all matters in which relief or discovery in equity is sought.” By § 2 of the same act, it is provided that “ all the sections of chapter one hundred and fifty-one of the Public Statutes, except section one, . . . shall apply, except as herein otherwise provided, to suits in equity in the Superior Court.” Original and concurrent jurisdiction with the Supreme Judicial Court would thus seem to have been given to the Superior Court of all the various matters enumerated in § 2 of chapter 151 of the Public Statutes. Among them is the matter of trusts, out of which, as we have already seen, the jurisdiction of this court over bills for instructions has come. In Baldwin v. Wilbraham, 140 Mass. 459, the court assumed that the equity powers named in the Pub. Sts. c. 151, § 2, were given to the Superior Court, but held in effect that the statute did not operate to vest the Superior Court with certain special powers and duties with which the Supreme Judicial Court was charged, and which were not within the general jurisdiction of a court of equity.
We come next to the real questions at issue between the parties. They are, first, the nature of the interest which the widow took in her husband’s estate; secondly, whether the conveyance relating to the farm was an execution of the power under the will, or a sale of her own interest merely; and thirdly, whether, deducting the $300 which it is agreed belongs to Joseph S. Hoyes, the rest of the funds in her possession at the time of her death belong to the administrator de bonis non of her husband, or partly to him and partly to the executor of her will.
In regard to the first question, we think the widow took such an interest in the estate for her life as gave her the right to use the estate, so far as necessary for her reasonable support and maintenance, even to the extent of using it all, but for no other purpose; and also gave her the power to sell and convey the real estate, and use the proceeds of that in the same manner, but in no other. And this we understand to have been the substance of the decision in Chase v. Ladd, 153 Mass. 126. See also Hall v. Otis, 71 Maine, 326; Stuart v. Walker, 72 Maine, 145. It would follow from this, that, so far as the funds in her pos*422session at her death were the proceeds of her husband’s estate, they would belong to the administrator de bonis non of his estate.
The next question is, whether the deed of the farm was given and operates as an execution of the power under the will. The master has found as a fact that the deed was a sale and conveyance by Mrs. Chase, in execution of the power given to her in the will, and the facts stated by him would seem to warrant such a finding. The price which she received for the farm was, as the master finds, “all that said farm was fairly worth.” The farm was run out, and the house an old one,fin poor repair, and needing alterations to make it rentable. It was not probable, therefore, that she would desire to occupy it. The income of the estate was insufficient to support her, and she was using the principal. The deed which she gave, although in form a quitclaim, was sufficient to convey a fee when made in execution of the power, and it purported to convey the farm, — something she would have no right to do except in execution of the power. The farm formed a large portion of the estate, and the only reasonable conclusion would seem to be, that she was selling the fee of the farm, not her life interest, and that she was making the sale with a prudent regard to her necessities. Richardson v. Richardson, 80 Maine, 585. It was not. necessary that her “ intention to execute the power should appear by express terms or recitals in the instrument.” Gould v. Mather, 104 Mass. 283, 290.
It was sufficient if it appeared from acts, words, or deeds, or from the situation and circumstances of the parties. Blagge v. Miles, 1 Story C. C. 426. Warner v. Connecticut Ins. Co. 109 U. S. 357. Funk v. Eggleston, 92 Ill. 515. Sewall v. Wilmer, 132 Mass. 131. Moody v. Tedder, 16 S. C. 557. The question in such case is, first, whether it was the intention of the donor of the power to execute it; and secondly, whether it has been validly executed. We can have no reasonable doubt that the intention of the widow was to convey the farm in fee in execution of the power, and that the deed was a valid execution of the power.
The statements of Mrs. Chase were admissible in favor of the administrator de bonis non of Thomas H. Chase as tending *423to show what her understanding and purpose were in making the deed of the farm.
The result is, that the exceptions to the master’s report are overruled; that in the first case a decree is to be entered in favor of Joseph S. Noyes for the $300, which the master finds was held in trust for him, and for the administrator de bonis non of Thomas H. Chase for the rest of the funds; and that the order in the second case will be, Bill dismissed.